Citation Nr: 0824038	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for lower back 
disability.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran had active service from November 2001 to June 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of 
Veterans Affairs Regional Office in Waco, Texas.  

The veteran has relocated to Utah, therefore the Salt Lake 
City, Utah, RO now has jurisdiction over this case.


FINDINGS OF FACT

1.  The evidence, overall, does not show any current chronic 
lower back disability.

2.  The veteran's current insomnia was incurred during his 
service. 
.
3.  The evidence, overall, does not show any current chronic 
bronchitis.

4.  The evidence, overall, does not show any current chronic 
allergic rhinitis.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for insomnia is established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Service connection for bronchitis is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

4.  Service connection for allergic rhinitis is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that a current lower back disability, 
insomnia, bronchitis, and allergic rhinitis were incurred 
during his service.

1.  Lower back

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The only post-service medical 
records submitted were VA treatment records from September 
2004.  These outpatient records indicate a complete initial 
physical examination, which revealed normal curvature of the 
back, with no pain on pressure applied along the thoraco-
lumbar spine, and no paraspinal muscular spasm noted.  The 
veteran did not complain of any pain during the examination, 
including lower back pain.  Based on the above, the evidence 
does not show a current lower back disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
medical records (SMRs) indicate treatment in the spring of 
2002 for "uncomplicated lower back strain without history of 
trauma or other known cause of injury", with no previous or 
significant history of lower back pain.  Later SMRs in early 
2004 include a stated history of back strain caused by 
digging bunkers and filling sandbags in Iraq.  

The SMRs do include complaints of lower back strain in 
service.  However, there is no evidence of a current chronic 
disability in the post-service records.

In March 2007, the veteran was afforded a VA examination 
pursuant to this claim.  The examination included the 
veteran's stated history of injuring his back in 2002 by 
moving sand bags and later by digging bunkers and "sand 
bagging" in Iraq.  The veteran reported no constant pain, 
radiating pain, or incapacitating episodes.  He reported 
flare-ups at the lumbosacral region that is generally 
activity dependent.  

Upon physical examination, the examiner found no current 
abnormalities with movement and/or pain other than some 
tightness at the lumbosacral spine on the spinous processes.  
X-rays of the lumbosacral spine were normal.  The examiner 
opined that normal clinical examination, and normal 
laboratory and imaging studies, were insufficient clinical 
evidence to warrant a diagnosis of any chronic pathological 
disorder.  The Board finds that this opinion is entitled to 
some probative weight.

As there is no medical evidence of a current disability, the 
requirement of a medical nexus between the claimed in-service 
injury and any current disability cannot be fulfilled.  The 
Board finds that the veteran statements regarding a back 
problem are outweighed by the service and post-service 
medical record, which clearly does not indicate a current 
chronic back disorder based on the veteran's injury in 
service. 

In summary, the medical evidence of record does not support 
the contention that the veteran has a current lower back 
problem connected to service.  Based on the above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a lower back disability.  In denying this claim, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

2.  Insomnia

The veteran has stated that his current insomnia began during 
his military service, specifically during his deployment to 
Iraq.  An SMR from February 2004 indeed indicates complaints 
of "sleeping problems", which the veteran maintains 
continue to the present.

Post-service, the medical evidence includes only a September 
2004 new patient physical examination, which includes no 
complaint of insomnia or troubles sleeping.

In addition to a VA general examination, the veteran was 
afforded a VA mental health examination in March 2007.  The 
examiner noted the veteran's stated history of insomnia 
developing while in Iraq.  The veteran reported having 
irregular guard duty hours and that he was anxious regarding 
his safety where he was assigned at the Baghdad airport with 
a Patriot missile battery.  The veteran reported that the 
insomnia continued after his return from Iraq, when he slept 
three to four hours per night and received sleeping 
medication and Wellbutrin to treat his documented 
hyperactivity.  The examiner noted that the veteran currently 
sleeps five to six hours per night.  He does not retire to 
sleep until the early morning hours because any attempt to 
retire earlier will lead only to tossing and turning.  The 
veteran reported that he cannot sleep longer in the mornings 
due to recurrent coughing fits.  

The VA examiner opined that the veteran does have sleep 
impairment and diagnosed primary insomnia.  The examiner 
noted that if it were not for the veteran's problem with 
coughing he would likely sleep longer in the morning.  The 
examiner opined that "the main problem with [the veteran's] 
sleeping habits is his inability to sleep the same hours as 
most people and this might interfere with a job that would 
require being present in the early morning."

The Board finds that the VA examiner's opinion is consistent 
with the veteran's stated medical history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's sleep apnea will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
for the issue of insomnia is granted.

3.  Bronchitis and allergic rhinitis

The SMRs reveal that the veteran was treated in service for 
bronchitis, which was noted to be advanced due to his history 
of smoking.  The SMRs also indicate treatment for allergic 
rhinitis, reactive airway disease, and upper respiratory 
infection in the last few months of the veteran's service.

To be awarded service connection, a current disability must 
exist.  The post-service medical record from September 2004 
showed no chest pain, no shortness of breath, no history of 
chronic cough or asthma noted.  The veteran was in no 
respiratory distress.  The nose and throat were within normal 
limits.  The lungs were clear on auscultation at both sides.

During the VA examination in March 2007, the veteran reported 
that he felt he had gotten sand in his lungs in Iraq.  He 
reported constant and chronic coughing with episodes of 
spotty blood in his phlegm and instances of coughing to the 
point of gagging and vomiting.  He reported allergic rhinitis 
as a component of his claimed bronchitis.  The veteran stated 
that he had been given Advair and albuterol during service 
although never any antibiotics.  The medications had since 
run out.  The veteran reported difficulty breathing at night 
which initiated his coughing and would keep him up at night.  
The veteran reported a continued history of smoking 15 to 18 
cigarettes a day for the past 11 years. 

Upon physical examination, the nares were clear and 
unobstructed with no evidence of erythema or edema, although 
there was mild crusting.  The chest was clear to auscultation 
bilaterally.  The examiner noted "I do not hear any wheezes 
or rales or rhonchi".  

A chest X-ray revealed the heart and lungs to be within 
normal limits.  A pulmonary function test revealed normal 
spirometry, lung volume, and diffusing capacity.

The examiner opined that the veteran's respiratory complaints 
did not have a clear diagnosis at the time, as it did not fit 
asthma and "there certainly seems to be a history of an 
allergic component, although today he did not show any 
evidence of allergy clinically."  The examiner noted that 
the veteran does seem to meet the diagnosis of chronic 
bronchitis as characterized by coughing and sputum production 
for three months out of the year for at least two consecutive 
years.  The examiner noted that the symptoms were by history 
alone and that he could not corroborate, as the veteran had 
not been seen by any primary care physician.  The examiner 
stated "by history, his diagnosis would be chronic 
bronchitis".  

Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The Board finds that the 
examiner's opinion is entitled to some probative weight.  As 
there is no diagnosis of allergic rhinitis or of current 
bronchitis, the requirement of a medical nexus between the 
claimed in-service diseases and any current disability cannot 
be fulfilled.  Simply stated, the Board finds that the most 
recent VA examination provides evidence against this claim, 
clearly failing to indicate a current problem, and 
outweighing the veteran's statements that there is currently 
a problem related to service.  There is no objective evidence 
of sand in his lungs or any other problem.  Objective testing 
provides evidence against this claim. 

In summary, the medical evidence of record does not support 
the contention that the veteran has current bronchitis or 
allergic rhinitis connected to service and, in fact, provides 
evidence against such a finding.  Based on the above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bronchitis or service connection for allergic 
rhinitis.  In denying these claims, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided before the rating 
decision was issued did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded a VA medical 
examination in March 2007.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a lower back disability is denied.

Service connection for insomnia is granted.

Service connection for bronchitis is denied.

Service connection for allergic rhinitis is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


